By the Court,
Sanderson, C. J.
In sustaining the demurrers to the complaint the Court below manifestly erred. The complaint does state facts sufficient to constitute a cause of action, and upon the face of the complaint there does not appear to be any defect of parties defendant. The facts stated as to those defendants who were made parties because they had, or claimed to have, some .interest in the mortgaged premises, are sufficient. The plaintiff was not 'bound to set forth their interests. The general allegation that they, had, or claimed to have, some interest, is all that is required on the part of the plaintiff. And the defendants, if they have any interest, and desire to defend the suit, must set it out. The question as to what kind or how much relief the plaintiff, is entitled to recover, cannot be made on the demurrer. The complaint shows that be has a cause of action and is entitled to relief of some kind—which is a complete answer to the demurrer, upon the general ground that sufficient facts are not stated. The demurrers ought to have been overruled.
Judgment reversed and cause remanded for further proceedings.